THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE THIS THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE("Amendment") is made and entered into as of the 5th day of December, 2005 by and between JJ Properties, Co, a General Partnership ("Landlord" or "Lessor") and Pools Press, Inc., an Illinois Corporation ("Tenant" or "Lessee"). WHEREAS,on April 11, 1991, Lessee and then Lesssor, High Tech Partners, an Illinois Limited Partnership ("High Tech") executed an Industrial Building Lease. ("Lease") for the west one-half (13,000 square feet including that part of the dock well covered by the roof) of the property commonly known as 3455-3501 Commercial Avenue, Northbrook, Illinois ("Premises") for the term of June 1, 1991 through May 31, 1996 ("Term"); and WHEREAS, Lessee and high Tech have heretofore amended the Lease by First and Second Amendment thereto; and WHEREAS, High Tech, on March 12, 2003 assigned the Lease to North Star Realty Services, LLC as beneficiary of MB Financial Bank, N.A., as Trustee u/t/a dated February 27, 2003 a/k/a Trust No. 3203 (the "Trust"), and WHEREAS, JJ Properties Co. is the current beneficiary of the Trust and consequently the current Lessor hereunder; and WHEREAS, the parties desire to amend the Lease by amending the rental terms for the renewal period of June 1, 2006 through May 31, 2011, and to grant Lessee an option to renew the Lease for the five-year term of June 1, 2011 through 2016, on the terms and conditions set forth hereinafter. NOW THEREFORE, in consideration of the premises set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the parties, Lessor and Lessee hereby agree as follows: 1. The term of the Lease is hereby extended for an additional five-year period commencing June 1, 2006 through May 31, 2011. 2. The base rent to be paid by Lessee to Lessor during the term commencing June 1, 2006 through May 31, 2011 shall be as follows: June 1, 2006 through and including May 31, 2009 - $7,446.00 per month, June 1, 2009 through and including May 31, 2010 - $7,750.00 per month. Junel, 2010 through and including May 31, 2011 - $8,000.00 per month. 3. Paragraph 57 of the Lease is deleted in its entirety. 4. Paragraphs 31, 32 and 35 of the Lease shall be deleted in their entirety as inapplicable. 5. Paragraph 47 shall be deleted in it$ entirety. 6. Paragraph 48 shall be deleted in its entirety, 7. Paragraph 54 (A) through (D) shall be deleted in their entirety, 8. Add the following Paragraph: 58. Lessor hereby grants Lessee the option to terminate Lease prior to the end of its term conditioned upon the following: A. Intent of Termination of Lease must be delivered in writing to Lessor not less than nine (9) months prior to the requested termination date; and B. The option to terminate shall expire in the event that Pool Press Inc. is sold in whole or in part, is merged into a new or different entity, and/or Val Sampson or a direct descendant of Val Sampson is not the majority owner of the legal and beneficial interest of the company on the date that the notice of termination is served upon Lessor. 9. In the event of a conflict between the terms and conditions of the Lease and this Third Amendment to Industrial Building Lease, the provisions of this Third Amendment to Industrial Building Lease shall prevail. 10. Except as amended hereby and except to the extent provisions in the Lease relate to conditions which have already been satisfied or which expire by their terms, the parties agree that the provisions of the Lease shall be and remain in full force and. effect. 11. Lessor and Lessee hereby represent and warrant that such party has full and complete authority to execute this Amendment and the other documents executed in connection herewith and to perform the obligations of such party under such documents. - 2 - 12. Capitalized terms used and not defined herein have the meanings given such terms in the Lease. This Agreement is executed as of the dated first above written by and between the parties hereto. Lessee: Lessor: POOLS PRESS, INC., an Illinoiscorporation JJ PROPERTIES, CO., a General Partnership By: /s/ ValSampson By: /s/ GeraldD.Blumberg Name: ValSampson Name: GeraldD.Blumberg Title: President Title: Partner - 3 - INDUSTRIAL BUILDING LEASE DATE OF LEASE TERM OF LEASE MONTHLY RENT BEGINNING ENDING April 11, 1991 June 1, 1991 May 31, 1996 See Rider Location of Premises: The west one-half (13,000 square feet including that part of the dock well covered by the roof) of the property commonly known as 3455-3501 Commercial Avenue, Northbrook, IL 60062 Purpose: Office and warehouse LESSEE LESSOR NAME POOLS PRESS, INC. NAME AND HIGH TECH PARTNERS, an Illinois ADDRESS 3501 Commercial BUSINESS Limited Partnership as Beneficiary of Glenview State Bank Northbrook, IL 60062 ADDRESS T/U/T #961 333 CorporateWoods Parkway Vernon Hills, IL 60061 In consideration of the mutual covenants and agreements herein stated, Leasor hereby leases to Lessee and Lessee hereby leases from Lessor solely for the above purpose the premises designated above (the “Premises”), together with the appurtenances thereto, for the above Term.The entire property of which the premises are a part is hereinafter referred to as the “Property”. RENT 1. Lessee shall pay Lessor of Lessor’s agent as rent for the Premises the sum stated above, monthly in advance, until termination of this lease, at Lessor’s address stated above or such other address as Lessor may designate in writing. CONDITION AND UPKEEP OF PREMISES 2. Lessee has examined and knows the condition of the Premises and has received the same in good order and repair, and acknowledges that no representations as to the condition and repair thereof have been made by Lessor, or his agent, prior to or at the execution of this lease that are not herein expressed; Lessee will keep the Premises including all appurtenances, in good repair, replacing all broken glass with glass of the same size and quality as that broken, and will replace all damaged plumbing fixtures with others of equal quality, and will keep the Premises in a clean and healthful condition according to the applicable municipal ordinances and the direction of the proper public officers - 4 - during the term of this lease at Lessee’s expense, and upon the termination of this lease, in any way, will yield up the Premises to Lessor, in good condition and repair, loss by fire and ordinary wear excepted, and will deliver the keys therefore at the place of payment of said rent. LESSEE NOT TO MUSUSE; SUBLET; ASSIGNMENT 3. Lessee will not allow the Premises to be used for any purpose that will increase the rate of insurance thereon, nor for any purpose other than that hereinbefore specified, and will not load floors with machinery of goods beyond the floor load rating prescribed by applicable municipal ordinances, and will not allow the Premises to be occupied in whole, or in part, by any other person, and will not sublet the same or any part thereof, not assign this lease without in each case the written consent of the Lessor first had, and Lessee will not permit any transfer by operation of law of the interest in the Premises acquired through this lease, and will not permit the Premises to be used for any unlawful purpose, or for any purpose that will injure the reputation of the building or increase the fire hazard of the building, or disturb the tenants or the neighborhood, and will not permit the same to remain vacant or unoccupied for more than ten consecutive days; and will not allow any signs, cards or placards to be posted, or placed thereon, not permit any alteration of or addition to any part of the Premises, except by written consent of Lessor; all alterations and additions to the Premises shall remain for the benefit of Lessor unless otherwise provided in the consent aforesaid. MECHANIC’S LIEN 4. Lessee will not permit any mechanic's lien or liens to be placed upon the Premises or any building or improvement thereon during the term hereof, and in case of the filing or such lien Lessee will promptly pay same. If default in payment thereof shall continue for thirty (30) days after written notice thereof From Lessor to the Lessee, the Lessor shall have the right and privilege at Lessor's option of paying the same or any portion thereof without inquiry as to the validity thereof, and any amounts so paid, including expenses and interest, shall be so much additional indebtedness hereunder due from Lessee to Lessor and shall be repaid to Lessor immediately on rendition of bill therefor. See Paragraph 23 ofRider INDEMNITY FOR ACCIDENTS See Paragraph 43 of Rider. NON-LIABILITY OF LESSOR 6. Except as provided by Illinois statute, Lessor shall not be liable for any damage occasioned by failure to keep thePremises in repair, nor for any - 5 - damage done or occasioned by or from plumbing, gas, water, sprinkler, steam or other pipes or sewerage orthe bursting, leaking or running of any pipes, tank or plumbing fixtures, in, above, upon or about Premises or any building or improvement thereon nor orany damage occasioned by water, snow or ice being upon or coming through the roof, skylights, trapdoor or otherwise, nor for any damages arising from acts or neglect of any owners or occupants of adjacent or contiguous property. See Paragraph 50 of the Rider 7. Lessee will pay, in addition to the rent above specified, all water rents, gas and electric light and power bills taxed, levied or charged on the Premises, for and during the time for which this lease is granted, and in case said water rents and bills for gas, electric light and power shall not be paid when due.Lessor shall have the right to pay the same, which amounts so paid, together with any sums paid by Lessor to keep the Premises in a clean and healthy condition as above specified, are declared to be so much additional rent and payable with the installment of rent next due thereafter. KEEP PREMISES IN REPAIR 8. Lessor shall not be obliged to incur any expense for repairing any improvement upon said demised premises or connected therewith, and the Lessee at his own expense will keep all improvements in good repair (injury by fire, or other causes beyond Lesse's control excepted) as well as in a good tenantable and whole as well as lawful requirements of all competent authorities in that behalf.Lessee will, as far as possible, keep said improvements from deterioration due to ordinary wear and from falling temporarily out of repair.If Lesee does not make repairs as required hereunder promptly and adequately, Lessor may but not need make such repairs and pay the costs thereof, and such costs shall be so much additional rent immediately due from and payable by Lessee.Notwithstanding anything set forth in thisParagraph, Lessor shall be responsible for those items referred to in Paragraph 46 below ACCESS TO PREMISES 9. Lessee will allow Lessor free access to the Premises for the purpose of examining of exhibiting the same, or to make any needful repairs, or alterations thereof which Lessor may see fit to make and will allow to have placed upon the Premises at all times notice of "For Sale" and "To Rent, and will not interfere with the same.See Paragraph 45 of Rider - 6 - ABANDONMENT AND RELETTING 10. If Lessee shall abandon or vacate the Premises, or ifLessee's right to occupy the Premises be terminated by Lessor by reason of Lessee's breach of any of the covenants herein, the same may be re-let by Lessor for such rent and upon such terms as Lessor may deem fit, subject to Illinois statute; and if a sufficient sum shall not thus be realized monthly, after paying the expenses of such re-letting and collecting to satisfy the rent hereby reserved, Lessee agrees to satisfy and pay all deficiency monthly during (the remaining period ofthis lease.Lessor shall use its best efforts to re-let the demised premises. HOLDING OVER 11. Lessee will, at the termination of this lease by lapse of time or otherwise, yield up immediate posses­sion to Lessor, and failing so to do, will pay as liquidated damages, for the whole time such possession is with held, the sum of Four Hundred Dollars ($400.00) per day; but the provisions of this clause shall not be held as a waiver by Lessor of any right of re-entry as hereinafter set forth; nor shall the receipt of said rent or any part thereof, or any other act in apparent affirmance of tenancy, operate as a waiver of the right to forfeit this lease and the term hereby granted for the period still unexpired, for a breach of any of the covenants herein. EXTRA FIRE HAZARD 12. There shall not be allowed, kept, or used on the Premises any inflammable or explosive liquids or materials save such as may be necessary for use in the business of the Lessee, and in such case, any such substances shall be delivered and stored in amount, and used, in accordance with the rules of the applicable Board of Underwriters and statutes and ordinances now or hereafter in force. DEFAULT BY LESEE 13. If default be made in the payment of the above rent, or any part thereof, or in any of the covenants herein contained to be kept by the Lessee, Lessor may at any time thereafter at his election declare said term ended and reenter the Premises or any part thereof, with or (to the extent permitted by law) without notice or process of law, and remove Lessee or any persons occupying the same, without prejudice to any remedies which might otherwise be used for arrears of rent, and Lessor snail have at all times the right to distrain for rent due, and shall have a valid and first lien upon all personal property which Lessee now owns, or may hereafter acquire or have an interest in, which is by law subject to such distraint, as security for payment of the rent herein reserved, - 7 - NO RENT DEDUCTION OR SET OFF 14. Lessee's covenant to pay rent is and shall be independent of each and every other covenant of this lease, Lessee agrees that any claim by Lessee against Lessor shall not be deducted from rent nor set off against any claim for rent in any action. RENT AFTER NOTICE OR SUIT 15. It is further agreed, by the parties hereto, that after the service of notice, or the commencement of a suit or after final judgment for possession of the Premises, Lessor may receive and collect any rent due, and the payment of saidrent shall not waive or affect said notice, said suit, of said judgment. PAYMENTS OF COSTS 16. The party at fault will pay and discharge all reasonable costs, attorney's fees and expenses that shall be made and incurred bythe otherin enforcingbylitigation thecovenants and agreements of this lease. RIGHTS CUMULATIVE 17. The rights and remedies of the parties under this lease are cumulative. The exercise or use of any one or more thereof shall not bar either from exercise or use of any other right or remedy provided herein or otherwise provided by law, nor shall exercise nor use of any right remedy either waive any other right or remedy. SUBORDINATION 19. This lease is subordinate to all mortgages which may now or hereafter affect the Premises. PLURAL - SUCCESSORS 20. The words "Lessor" and "Lessee" wherever herein occurring and used shall be construed to mean "Lessors" and "Lessees" in case more than one person constitutes either party to this lease; and all the covenant and agreements contained shall be binding upon, and inure to, their respective successors, heirs, executors, administrators and assigns and may be exercised by his or their attorney or agent. - 8 - SEVERABILITY 21. Wherever possible each provision of this lease shall be interpreted in such manner as to be effective and valid under applicable law, but if any provision of this lease shall be prohibited by or invalid under applicable law, such provision shall be ineffective to the extent of such prohibition or invalidity, without invalidating the remainder of such provision of the remaining provisions of this lease. - 9 - RIDER THIS RIDER is attached to and thereby made a part of that Lease dated the 11th day of April, 1991, by and between Pools Press, Inc., as Lessee. And High Tech Partners, an Illinois Limited Partnership, as Beneficiary of Glenview State Bank T/U/T #961, as Lessor. The parties thereto hereby further agree as follows: 22. On the date hereof, the Lessee shall deliver to the Lessor the sum of Eight Thousand Two Hundred Ninety-Eight and No/100 Dollars ($8,298.00) to be held by the Lessor as and for a security deposit pursuant to the security deposit shall be returned to the Lessee by the Lessor upon the vacation of the premises by the Lessee or upon the closing of the purchase of the Property by the Lessee, in full compliance with the provisions and terms hereof without default by the Lessee. In the event of any default by the Lessee or its failure to perform any of the terms and provisions hereof, the Lessee shall have the right to apply any or all of said security deposit to any damages suffered by the Lessor by reason of the actions of the Lessee, and to demand and receive immediate replacement from Lessee of the amount so applied. The only interest or other incremental earnings Lessee shall be entitled to by reason of the possession by the Lessor of said security deposit shall be credit, to be applied to the rent due for each month of May during the term hereof, in an amount equal to one-half (1/2) of the total portion of the interest actually earned by Lessor on said security deposit for the period since the last such credit. Lessor shall not be responsible to pay any such interest share in cash or as a credit toward the rental for any other month. Provided, however, if at the time of the termination of this Lease pursuant to any of the provisions herof or the purchase of the Property by the Lessee, any of the Lessee’s said share of the interest has not been credited toward a May rental, as set forth above, said uncredited interest amount shall be deemed part of the said security deposit and shall be disbursed in accordance with the provisions of this Lease. 23. In addition to the provisions set forth in paragraph 4 of the form portion of the Lease, Lessee will not allow, permit, or cause any liens or encumbrances of any nature, to be placed upon the premises. In the event the Lessee does so allow, permit, or cause any such lien or encumbrance to be placed upon the premises in violation hereof, Lessor shall have the same rights pertaining thereto as are set forth in said Paragraph 4. So Notwithstanding anything set forth in this Paragraph or in Paragraph 4 above to the contrary, Lessee’s failure to satisfy any such lien within thirty (30) days after written notice thereof from Lessor to Lessee shall not be considered a default hereof if, within said thirty (30) day period, Lessee delivers to Lessor either; (A) a bond issued by a written commitment from a title insurance company reasonably acceptable to Lessor insuring Lessor against any loss or damage as a result of said lien. - 10 - 24. A. If, at any time during the term hereof, thirty-three percent (33%) or more of the premises shall be taken by or pursuant to governmental authority or through exercise of the right of condemnation or eminent domain, or if thirty-three percent (33%) or more of the improvements located upon the premises are so damaged by fire or other casualty so as to render, in the sole reasonable judgment and discretion of Lessor, no portion thereof tenantable, effective the date of said taking or casualty this lease shall terminate without further liability or obligation by either party hereto to the other. Lessee shall have a right to payment or award for damages to its leasehold interest caused by such taking or casualty, provided the claim for same is made separately and shall in no way delay any payment, award or settlement for Lessor’s damage. B. If, at any time during the term hereof, less than thirty-three percent (33%) of the premises are taken by or pursuant to governmental authority or through exercise of the right of condemnation or eminent domain, or are damaged by fire other casualty, and provided any necessary repairs or restoration can reasonably be completed within six (6) months from the date of such taking or casualty Lessor, at its sole reasonable discretion, to be exercised by written notice to Lessee within thirty (30) days after the date of such taking or casualty, shall elect whether to repair and restore the premises or not. If Lessor elects to repair and restore the premises, Lessor shall complete same as soon as reasonably possible and this lease shall remain in full force and effect without abatement of rent. If Lessor elects not to repair and restore the premises, or if such repairs or restoration cannot be reasonably completed within six (6) months this Lease shall terminate as of the date of such election and the rent shall be prorated as of such date.Whether or not Lessor so elects to repair or restore the premises, Lessee shall have a right to payment or award for damages to its leasehold interest caused by such taking or casualty, provided the claim for same is made separately and shall in no way delay any payment, award or settlement for Lessor’s damage. 25. Lessee agrees to carry and maintain at all times during the term of this Lease comprehensive general liability insurance in which Lessor shall be name as an additional insured with minimum limits of liability in respect of personal injury of $1,000,000.00 for each person and $3,000,000.00 for each occurrence, and as to property damage a broad form policy with minimum limits of $1,000,000.00 for each occurrence. Such policy shall cover the entire demised premises, including any sidewalks, streets and ways adjoining the premises. All insurance policies required by this Paragraph shall be obtained by Lessee at Lessee’s expense and shall be placed with companies satisfactory to Lessor and qualified to do business within the State of Illinois, and Lessee agrees to have included in said policiesa waiver of subrogation by the insurance carrier. Said insurance policiesshall provide for at least thirty (30) days written notice to Lessor before cancellation. Copies of certificates of the above policies of insurance shall be delivered to Lessor prior to the date Lessee takes possession of the demised premises. - 11 - 26. Lessee shall at its sole cost and expense comply with all the requirements of all municipal, state, and federal authorities now in force or which may hereafter be in force, pertaining to the premises. The final judgment of any court, or the admission of Lessee in any action or proceeding against Lessee, whether Lessor be a party thereto or not, that Lessee has violated any such ordinances or statutes in the use of the premises shall be conclusive of that fact as between Lessor and Lessee. 27. Lessee shall, at its cost, keep and maintain the premises in good and sanitary order, condition and repair. Lessee shall be fully responsible for, at its cost and expense, and shall perform in a timely manner, any and all maintenance or repairs pertaining to the interior of the premises and the utilities and other systems servicing same, whether located within the premises or within the walls of the premises, including, but not limited to, the electric, water, gas, air conditioning and heating, ventilating and air conditioning systems and equipment, except as provided in Paragraph 36 below. If Lessee does not make repairs as required hereunder promptly and adequately, Lessor may, but need not, after notice to Lessee pursuant to Paragraph 46 below, make such repairs and pay the costs thereof and such costs shall be so much additional rent immediately due from and payableby Lessee to Lessor. 28. If the usage of the premises by the Lessee causes, directly or indirectly, any increase in the premium paid by the Lessor for the fire and extended coverage insurance policy maintained by the Lessor pertaining to the entire property of which the premises is a part thereof, the Lessee shall immediately upon receipt of such written notice thereof from the Lessor, as verified in writing by Lessor's insurance agent or broker, pay to the Lessor the amount of such increase. In the event of any conflict or contraction by and between the language of this Rider and the language of the form portion of this Lease, the language of this Rider shall control. - 12 - 30.The base monthly rental due pursuant hereto during the term hereof shall be as follows: June 1, 1991 through and including May 31, 1992 - $4,149.17 per month. June 1, 1992 through and including May 31, 1993 - $4,409.17 per month. June 1, 1993 through and including May 31, 1994 - $4,690.83 per month. June 1, 1994 through and including May 31, 1995 - $5,503.35 per month. June 1, 1995 through and including May 31, 1996 - $5,817.50 per month. 31. Notwithstanding anything herein to the contrary, so long as Lessee is not in default pursuant to the terms hereof, Lessee shall pay as base rent for the month of June, 1991 the sum of $1,083.00 and shall not be required to pay any base rent for the period from June 1, 1992 through June 30, 1992. This rent concession is granted by Lessor to Lessee in consideration for Lessee's acceptance of the premises in "as is" condition, except as otherwise provided herein. However, during said periods Lessee shall still be obligated to pay those additional amounts of rent referred to in Paragraph 33 below and to comply with all other terms and provisions hereof, including, but not limited to, Lessee's obligation to maintain and repair the premises pursuant to Paragraph 2, 8, 27 and 38 hereof. 32. Seventy-five percent (75%)) of the alterations to be made to the demised premises by the Lessee shall be paid promptly when due, out of the escrow of account referred to below, or by Lessee's additional funds if said escrowed amount is not sufficient. Prior to commencement of any of the said alterations: (1) Lessee shall submit to Lessor the plans and specifications pertaining hereto, together with the identificationthe contractors to be retained by Lessee to perform such work: and (2) shall deposit in escrow not less than seventy-five percent (75%) of the amount the reasonable cost of said alterations. Said escrow shall be established, at Lessee's option, with either Lessor's attorneys or a title company as Escrowee. If the latter, the cost and expense of said escrow shall be paid solelyby Lessee without contribution thereto by Lessor. Payment of the last seventy-five percent (75%) of the actual cost of the said alterations shall be disbursed from said escrow upon presentation by the contractor of properly prepared and properly executed general contractor's sworn statements and waivers of mechanics lien in support thereof. No such work shall commence unless and until Lessee has deposited said amount and Lessor has approved in writing said plans, specifications and contractors. Further, Lessor shall have the right to demand from any and all said contractors evidence of the insurance coverages reasonably required by Lessor to protect Lessor, Lessee and the Property. - 13 - 33. In addition to the base rent provided for the Paragraph 30 above, Lessee shall also pay to Lessor, immediately upon demand by Lessor or as hereinafter set forth, fifty percent (50%) of the assessments and annual ad valorem real estate taxes levied against the Property during the term hereof or any extension hereof, fifty percent (50%) of all reasonable premiums incurred by Lessor for fire and extended coverage replacement value insurance on the property, which coverage Lessor will maintain, and fifty percent (50%) of all reasonable costs paid by Lessor for snow removal and landscaping services for the Property. Lessor shall pay prior to the due date thereof all bills for taxes, insurance premiums and other matters referred to above in the Paragraph. Said percentages to other matters referred to above in this Paragraph. Said percentages to be paid by Lessee shall be considered as additional rent due hereunder. Upon the expiration of the term here of or any extension thereof, Lessor shall have the right to retain, out of the security deposit referred to in Paragraph 22 above, an amount reasonably estimated by Lessor, based upon the prior year's tax bill and assessment notices for current or future years, to be sufficient to guarantee payment by the Lessee of the Lessee's portion of any such percentages unbilled as of the date of the termination of said term or any extension thereof. 34 As part of its obligation with regard to the annual ad valorem real estate taxes, as set forth in Paragraph 33 above, Lessee shall deposit with the Lessor each month, commencing June 1, 1991, during the term hereof and any additional term hereof, a sum equal to one-twelfth (1/12) of fifty (50%) percent of the reasonably estimated, by the Lessor, based upon the prior year's tax bill and assessment notices for current or future years, annual ad valorem real estate tax bill for the Property. Prior to the due date thereof, Lessor shall pay said real estate tax bills utilizing the funds deposited in said escrow to satisfy Lessee's share thereof. However, if the amount so deposited in said escrow is not sufficient to satisfy Lessee's share of any such bill, Lessee shall, within ten days after written notice thereof by Lessor to Lessee, immediately pay to Lessor the amount by which Lessee's share of said bill exceeds the amount previously deposited in said escrow by Lessee. Said escrowed amount deposited by Lessee shall be maintained by Lessor in an interest bearing account, earning interest at not less than money market rates, and said interest shall accrue to the benefit of Lessee. 35. Provided Lessee shall not then be in default of any of the terms and provisions hereof, Lessee shall have the option, to be exercised, if at all, by written notice to Lessor delivered to Lessor not later than December 1, 1995, to extend the term of this lease for an additional five (5) year period commencing June 1, 1996. In the event that Lessee does so elect to extend said term hereof all of the terms and provisions of this lease shall apply to such extended term, except as follows: - 14 - a) The base rent to be paid by Lessee to Lessor during such extended term shall be as follows: June 1, 1996 through and including May 31, 1997 - $6,077.50 per month. June 1, 1997 through and including May 31, 1998 - $6,350.99 per month. June 1, 1998 through and including May 31, 1999 - $6,636.78 per month. June 1, 1999 through and including May 31, 2000 - $6,935.44 per month. June 1, 2000 through and including May 31, 2001 - $7,247.53 per month. b) On June 1, 1996 Lessee shall deliver to Lessor the sum of: $3,857.00 to be held by Lessor as additional security deposit pursuant to the terms and conditions of Paragraph 22 above. 36. During the term hereof Lessor shall be responsible, at Lessor's sole cost and expense, for the following: a) Maintenance of the roof and exterior of the building of which the demised premises are a portion thereof. b) Any repair and maintenance required by the Village of Northbrook, Illinois of the parking lot fence located on the Property. c) Any reasonably necessary repair or replacement of the paving in the parking lat and the underground sewer and water pipes located upon the Property. d) Any reasonable necessary repair or replacement of the exterior walls of the building of which the demised premises are a portion thereof. - 15 - Provided, however, if any such repair, replacement or maintenance is required as a result of the negligence or acts of the Lessee or its agents, servants, employees or invitees, same, and the cost and expense thereof, shall be the responsibility of the Lessee and not the Lessor. 37. Lessor represents and warrants to the Lessee as follows; (a) as of the date of possession of the demised premises by Lessee the heating, ventilating and air conditioning system and all other utility systems servicing the demised premises shall be in proper working order and said heating, ventilating and air conditioning system shall maintain, in the office area of the demised premises, a constant interior temperature in the summertime of 75 degrees when the exterior temperature is at 98 degrees and a constant interior temperature of 70 degrees in the wintertime when the exterior temperature is at 0 degrees; (b) to the best of Lessor's knowledge and belief no violation of any of the applicable ordinances and codes of the Village of Northbrook, Illinois currently exist upon the Property, and if any said violations do occur during the term hereof, or any extension thereof, which are not the result of the negligence or acts of the Lessee or its agents, servants, employees or invitees Lessor shall correct same with all due diligence and at Lessor's expense; and (c) to the best of Lessor's knowledge and belief no violation of any applicable environmental law, statute, ordinance or regulation exists upon the Property. 38, During the term hereof and any extension hereof, Lessee shall maintain in full force and effect, at Lessee's expense, a preventive maintenance contract with a company of Lessee's selection, but subject to the prior written approval of. Lessor, for all of the heating, ventilating and air conditioning equipment and systems located upon the demised premises. Any repair or replacement of any part of the heating, ventilating and air conditioning system which reasonably costs in excess of $1,750.00 per unit per event shall be the responsibility of Lessor unless said repair or replacement is required because of the negligence or action of the Lessee or its agents, servants, employees or invitees, in which case said repair and replacement shall be the responsibility of Lessee at the cost and expense of Lessee, Any such repair or replacement which reasonably costs $1,750.00 per unit per event or less shall be the responsibility of the Lessee. 39. At all times during the term hereof or any extension of the term hereof Lessee shall have the exclusive right to utilize twenty-four (24) designated parking spaces upon the property of which the demised premises are a portion thereof. Said parking spaces shall be as assigned to Lessee by Lessor, but shall include one-half of the spaces along the east wall of the building of which the demised premises are a portion thereof, which one-half shall include the second three (3) spaces Located on the north east side of the building. Lessee shall have the right, at Lessee's sole cost and expense, to install identification markers for its said parking spaces, provided said markers are approved in writing by Lessor prior to such installation. Provided, however, Lessor shall have no responsibility to enforce Lessee's "exclusive" right to said parking spaces. - 16 - 40. At the time Lessee takes possession of the demised premises, Lessor shall take whatever action is reasonably necessary to explain to Lessee the operations of all systems located upon the demised premises and any other special features which are reasonably required for the normal operation of the demised premises. 41. In the event Lessor applies for and receives a reduction in the assessed valuation of the entire premises in which the demised premises are a portion thereof for the purpose of ad valorem real estate taxes levied during any portion of the term hereof, or any extension thereof, Lessee shall be entitled to fifty (50%) percent of the benefit of the said reduction, but shall immediately upon demand reimburse Lessor for fifty (50%) percent of the expenses of obtaining said reduction, unreasonable appraisal fees or attorneys fees, and, further, such attorneys' fees shall be contingent upon the obtaining of such reduction. Provided, however,if at any time while such reduction is still in effect, neither the Lessee nor its nominee is the lessee of the premises or has purchased the Property, Lessee shall be entitled to a pro-rata refund of any portion of such reimbursement attributable to that period, while such reduction is still in effect, after the Lessee or its nominee have ceased to be the lessee of the premises. 42. No consents or approvals required by either party hereto pursuant to the terms and provisions hereof shall be unreasonably withheld or delayed. 43. Each party hereto shall indemnify, defend and hold the other harmless from and against any penalty, damages or charges imposed for any violation of any law or ordinance on the demised premises caused by the negligence, action or omission of it, or its agents, invitees, employees, or successors and, further, shall indemnify, defend and hold the other harmless from and against any and all loss, cost, damage or expense arising out of or as a result of any occurrence on or about the demised premises causing injury to any person or property as a result of the negligence, action or omission of it or its agents, invitees, employees or successors, 44. The parties represent and warrant each to the other that the only real estate brokers or salespersons who have been involved in this transaction and are entitled to a commission as a result hereof arc Coldwell Banker and Baird
